Citation Nr: 0921309	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.

3.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder, with degenerative disc disease, L5-
S1, status post spinal fusion.

4.  Entitlement to an initial rating in excess of 10 percent 
for persistent left lower extremity radiculopathy.

5.  Entitlement to an initial compensable rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 
1990, and from March 1994 to June 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In this decision, in pertinent part, the RO 
granted service connection for the disorders that are the 
subject of this appeal.  The Veteran filed a timely Notice of 
Disagreement (NOD) in August 2004, expressing disagreement, 
in part, with the initial ratings assigned for the Veteran's 
hypertension, hemorrhoids, low back disorder, left lower 
extremity radiculopathy, and migraine headaches.  
Subsequently, in March 2005, the RO provided a Statement of 
the Case (SOC).  In June 2005, the Veteran filed a timely 
substantive appeal to the Board, expressly limiting his 
appeal to that of his disagreement with the initial ratings 
assigned to the disorders listed in this opinion and to the 
RO's denial of a claim for service connection for a left 
wrist disorder, also included in the March 2004 rating 
decision.  In January 2006, the Veteran withdrew his appeal 
regarding entitlement to service connection for the left 
wrist disorder.  As such, that issue is no longer in 
appellate status.  In October 2006, the RO issued a 
Supplemental Statement of the Case (SSOC).

In January 2006, at the Veteran's request, a hearing was held 
before a Decision Review Officer (DRO), seated at the RO.  A 
transcript is of record.

The Board parenthetically notes that the Veteran's service-
connected disabilities include post-traumatic stress 
disorder, rated 100 percent disabling.

The issue of entitlement to an initial compensable or staged 
rating for hemorrhoids, to include whether a separate 
compensable rating is warranted for loss of anal sphincter 
control, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 24, 2004, the Veteran required 
continuous medication for control of his hypertension; 
however, the record did not indicate that he had a history of 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more. 

2.  As of and following September 24, 2004, the Veteran 
requires continuous medication for control of his 
hypertension and the record indicates that the Veteran has a 
history of diastolic pressure predominantly 100 or more.  At 
the time of the September 24, 2004 VA medical examination, 
the Veteran also had noted systolic pressure predominately 
over 160 and diastolic pressure predominately over 100.  
However, at no time has the Veteran's service-connected 
hypertension been manifested by diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  

3.  The Veteran's service-connected persistent left lower 
extremity radiculopathy is manifested by pain and slight 
numbness of the lower extremities, with objective evidence of 
no more than slight sensory loss and no loss of motor 
function.  

4.  The Veteran's service-connected low back disability, to 
include degenerative disc disease of the lumbar spine, is 
manifested by severe limitation of motion of the lumbar 
spine; the medical evidence does not show unfavorable 
ankylosis of the thoracolumbar spine, more than severe IVDS; 
incapacitating episodes of IVDS necessitating bedrest 
prescribed by a physician; or any other neurological 
impairment, including but not limited to bowel or bladder 
impairment, warranting a separate compensable rating (other 
than radiculopathy of the left lower extremity).  

5.  The veteran has frequent recurrent headaches, but the 
objective medical evidence does not show that his headaches 
are manifested by characteristic prostrating attacks 
occurring on an average of once every two months over the 
last several months.


CONCLUSIONS OF LAW

1.  Prior to September 24, 2004, the scheduler criteria for 
an initial or staged compensable rating for hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.104, Diagnostic Code 7101 (2008).

2.  As of and following September 24, 2004, the scheduler 
criteria for a staged rating of 10 percent for hypertension, 
but no more than 10 percent, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2008).

3.  The criteria for an initial 40 percent rating for a low 
back disorder, with degenerative disc disease, L5-S1, status 
post spinal fusion, but no more than 40 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 5242, 5243 (2008).

4.  The scheduler criteria for an initial or staged rating in 
excess of 10 percent for left lower extremity radiculopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6. 4.7, 4.10, 4.124a, Diagnostic Code 8520 
(2008).

5.  The scheduler criteria for an initial or staged 
compensable rating for hypertension prior to September 24, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2008).

6.  The scheduler criteria for a staged 10 percent rating for 
hypertension from September 24, 2004, but no more than 10 
percent, have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 
4.10, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The June 2003 and September 2006 letters fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The Veteran was 
informed about the information and evidence not of record 
that was necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant was expected to 
provide.  The Board notes that this letter did not provide 
notice of how to establish a disability rating and an 
effective date, as required by Dingess.  This, however, 
presents no prejudice to the Veteran.  Regarding the issues 
of increased initial ratings for radiculopathy and migraine 
headaches, such failure is harmless because, as the 
preponderance of the evidence is against the Veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  As for the issues 
of hypertension and low back disorder, the RO will, as a 
result of the instant Board decision granting a staged 10 
percent rating for hypertension and an initial 40 percent 
rating for a low back disability, assign effective dates and 
ratings in accordance with the law and regulations governing 
the payment of VA compensation benefits.  As the 
preponderance of the evidence is against higher ratings, any 
question regarding the assignment of a rating or effective 
date to this aspect of the appeal is also moot. 

Additionally, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court of Appeals for Veterans Claims determined 
that a greater degree of specificity for notice of the 
information and evidence necessary to substantiate a claim is 
required for increased rating claims.  However, as the claims 
at issue here are downstream issues from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when the VA has granted a service 
connection claim and the Veteran, thereafter, in his notice 
of disagreement challenges the rating assigned, as here, a 
duty to provide VCAA notification as to the higher rating 
issue does not attach because the higher rating challenge 
does not technically constitute a "claim," which would 
trigger VCAA notice duties.  Dunlap, supra, at 117 (holding 
that "[w]hen [the claimant] filed his notice of disagreement 
after his service-connection award, his claim had been more 
than substantiated, and section 5103(a) [notice] was no 
longer required").  In Goodwin v. Peake, 22 Vet. App. 128 
(2008), the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the Veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating that where a claim has been 
substantiated after the enactment of the VCAA, [the Veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record includes service treatment records, VA medical 
records, and multiple VA examinations.  After review of these 
examination reports, the Board finds that the claims file now 
contains sufficient competent medical evidence to decide the 
claims adjudicated in this decision.  That is, the evidence 
provides findings that are adequate for rating purposes.  
Thus, there is no duty to provide another examination for 
these claims.  38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, there is no further duty to provide a medical 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated upon the merits in this decision.  
Adjudication of these claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased or staged ratings.

a.  Factual Background.

(i).  Hypertension.  The Veteran essentially contends that 
his hypertension warrants a compensable rating because he is 
using medication to control the disorder and his blood 
pressure readings are of such a nature that they meet the 
criteria for a compensable rating.  

In a December 2000 service treatment record, noting the 
results of a five-day blood pressure check, the readings were 
as follows: 132/108, 126/82, 130/94, 130/90, 116/80, 120/84, 
130/92, and 130/90.  The examiner also noted that the Veteran 
was taking medication, presumably to control blood pressure.  

In an April 2001 service treatment record, noting the results 
of a five-day blood pressure check, the readings were as 
follows: 144/78, 146/102, 144/88, 153/94, 148/95, 158/104, 
121/82, 144/92, 155/87, and 154/93. 

In a June 2001 service treatment record, noting the results 
of a five-day blood pressure check, the readings were as 
follows: 133/77, 124/78, 117/72, 116/71, 134/78, 144/101, 
142/82, 144/115, 135/92, and 136/77.  The examiner also noted 
that the Veteran was taking medication, presumably to control 
blood pressure.  

In a December 2002 pre-discharge examination, the Veteran's 
blood pressure readings were 142/90, 138/90, and 130/88.

Upon a September 24, 2004 VA medical examination, the first 
such examination given post-service, the Veteran's blood 
pressure readings were 160/110, 164/108, and 162/94.  The 
examiner also noted that the computer records indicated blood 
pressure readings from August 2004 of 179/114 and 130/90.

In a February 2006 VA medical examination report, the Veteran 
reportedly stated that he first started taking medications 
for high blood pressure after being diagnosed with the 
disorder in 1985.  He indicated that when his blood pressure 
increased, he would have cold sweats, and feel swelling in 
his arms and hands.  He reported that he had not been 
diagnosed with myocardial infarction, congestive heart 
failure, renal disease, transient aschemic attack (TAI), or a 
cerebrovascular accident (CVA).  The Veteran's blood pressure 
readings were 138/82, 140/80, and 132/82.

A VA treatment record, specifically a cumulative 
vitals/measurement report, included the results of blood 
pressure checks dated February 2005 through October 2006.  
Amongst numerous blood pressure readings, only three such 
readings, all taken on the same day in August 2006, noted 
diastolic pressure over 100.  The readings from that date 
were as follows: 136/85, 159/100, 143/62, 163/102, 154/100, 
150/96, and 141/99.  There are numerous blood pressure 
readings with diastolic pressures well below 100.

(ii).  Low Back Disorder and Radiculopathy.  Service 
treatment records indicate that the Veteran had a surgical 
operation performed on his lower back, specifically L5-S1 
posterior spinal fusion with pedicle screws, donor bone 
graft, and iliac crest bone graft.  

In a December 2002 pre-discharge VA medical examination 
report, the Veteran reportedly stated that he had frequent 
episodes of back pain on a daily basis.  He indicated that 
the pain radiated down the left leg into the foot and heel 
area.  The Veteran stated that his toes tended to cramp 
upwards when the pain occurred.  He gave a history of some 
weakness in the lower extremity and reported that he would 
have radicular pain if he turned the wrong way.  He described 
loss of strength in the left leg due to the pain.  The 
Veteran indicated that he walked three miles twice a week.  
However, he reported that he had lost 40 days within the last 
12 months due to this condition.  The Veteran added that he 
walked with a stick, which seemed to relieve the back pain, 
and he indicated that he did not run to avoid increasing the 
back pain.  Any pushing or extending caused pain in the lower 
back with spasms.  

An MRI demonstrated a disc at L5-S1 with a right-sided 
impingement.  The examiner noted that all the Veteran's 
radiculopathy symptoms had been on the left side.  Upon 
physical examination, the Veteran's gait and station were 
noted to be normal.  Heel and tandem walking were performed 
well.  The range of motion findings were as follows: 0 to 88 
degrees of forward flexion, with pain; 0 to 18 degrees of 
extension, with pain; 0 to 32 degrees of right flexion; 0 to 
28 degrees of left flexion; and 0 to 70 degrees of bilateral 
rotation, without pain.  No spasms were noted in the back.  
The Veteran had ballottement pain over about the L4 area.  
The examiner noted discomfort over the sciatic notch and the 
SI joint.  No spasm, vesticulations, or atrophy were seen on 
the lower extremities.  Pain with hip flexion was noted and 
his strength was limited by the pain.  The examiner's 
assessment was L5-S1 degenerative disc disease, status-post 
spinal fusion, with persistent left radiculopathy.  

In an August 2004 VA treatment record, the examiner reported 
that the Veteran had a motor and sensory deficit in the left 
S1 distribution in the lower extremity.  Deep tendon reflexes 
were 1+ at the knee and right ankle, and 0 at the left ankle.  

In a September 2004 VA medical examination report, the 
Veteran claimed that he was unable to work, mostly due to his 
back.  He stated that he had a constant muscle spasm in his 
left back.  He reported that he took muscle relaxants and 
used heating pads to alleviate the condition.  He reported 
that he could not perform any activities without 
precipitating severe back pain.  He stated that he was unable 
to play sports due to the back disorder and the 
radiculopathy.  However, he was able to perform his 
activities of daily living, including acting as sole 
caretaker for four children.  He wore no back support, did 
not use an assistive device, and had not been placed on bed 
rest over the past year by a physician for this disorder.  

Upon physical examination of the back, the examiner noted a 
profound muscle spasm to the left paralumbar muscle with 
tenderness.  Straight leg raising was with increased pain in 
the area of the muscle spasm bilaterally.  The Veteran had 
difficulty standing on his toes/heels as well as squatting 
secondary to the severe pain in his back with most 
activities.  The range of motion findings were as follows: 0 
to 30 degrees of forward flexion; 0 to 10 degrees of 
extension; 0 to 10 degrees of lateral flexion bilaterally; 
and 0 to 10 degrees of bilateral rotation.  There was 
complaint of pain throughout all ranges of motion and the 
limits of motion were secondary to pain.  X-rays of the back 
showed residuals of the surgery and the remaining 
degenerative disc disease.  The examiner's impression was 
degenerative disc disease of the lumbar spine, post 
laminectomy.    

In a September 2004 VA neurological examination report, the 
Veteran reportedly stated that he had a spasm in the left 
paraspinal area with pain radiating down the back of his leg 
into the heel.  He indicated that the pain was constant, and 
exacerbated with bending or turning, especially if he moved 
the wrong way.  He stated that he had weakness in his legs in 
the mornings when the pain was worst.  He reported numbness 
in the left leg from the thigh through the foot, and 
occasional numbness on the right.  He noted no sphincter 
disturbance, but at times, when the spasm would be severe, he 
would have accidents.

Upon physical examination, the Veteran displayed an antalgic 
gain, but could heel/toe/tandem walk well.  Muscle mass in 
the lower extremities was normal.  Strength was 5/5 in all 
muscle groups, although give-way weakness was noted in most, 
particularly on the left.  Some paraspinal muscle spasm was 
found in the lumbar area.  Sensory exam showed a patch of 
decreased pin prick sensation on the back of the right thigh, 
more extensive loss on the left leg and thigh.  Neither fit a 
root or dermatomal distribution.  The right was confined to a 
portion of S2, while the left encompassed portions of L4, L5, 
S1, and S2.  Reflexes were trace to 1+ and equal. 

Reviewing an MRI, the examiner noted that the right S1 nerve 
root was larger than the left, but showed no enhancement.  
Some epidural fibrosis was seen about the right S1 nerve 
root.  No evidence of spinal stenosis was seen at that level.  
The disc showed some increased signal on T2 and T1 weighted 
imaging, and in the opposing endplates.  The L3-L4 level 
showed loss of signal and loss of height of the disc.  There 
was broad annual bulge, some hypertrophy of the posterior 
elements, and mild effacement of the thecal sac.  At L4-L5, 
there was a moderate broad bulge of the annulus and 
hypertrophy of the posterior elements with moderate 
effacement of the thecal sac.  In the assessment, the 
examiner stated that there was no evidence of motor deficit 
other than pain-related reduction in function.  Sensory loss 
was not consistent with nerve root disease, but might have 
represented neuropathic changes related to it.  The examiner 
stated that, in any event, sensory loss was minimal and major 
limitations were pain related.  

In a February 2006 VA spine examination record, the Veteran 
reportedly stated that, although he had a history of 
hemorrhoids, he did not have any other bowel or bladder 
problems.  He indicated that he did not have any problems 
with his coordination or balance.  He stated that he usually 
walked with a cane, and was only able to walk approximately 
one city block before having to stop secondary to pain.  He 
also stated that he was unable to perform any yard work or 
household chores.  He was able to perform routine personal 
hygiene without assistance.  He reported some erectile 
dysfunction and an inability to perform any type of 
repetitive lifting.  He stated that he was unemployed due to 
his back disorder.  (As the Veteran's combined service-
connected schedular rating is 100 percent, any claim for a 
total disability rating based upon individual unemployability 
is moot).  He also reported experiencing acute painful flare-
ups approximately one to two times per month at which time he 
described his pain as being 10 on a scale of 10.  These 
flare-ups would last for a week, during which time he would 
be essentially confined to his bed.  However, the Veteran had 
not been prescribed bed rest by a physician.  

Upon physical examination, the range of motion findings were 
as follows: 0 to 62 degrees of forward flexion; 0 to 16 
degrees of extension; 0 to 24 degrees of lateral flexion 
bilaterally; and 0 to 20 degrees of bilateral rotation.  Pain 
was noted throughout the entire plane of motion in all 
directions.  Straight leg raising indicated radiation of pain 
from the lower back to the approximate level of the knees.  
Normal sensation was noted in the L1 through S1 dermatomes in 
the lower extremities.  Deep tendon reflexes at the patellar 
and Achilles tendon were 1+, brisk and symmetrical.  The 
Veteran demonstrated a mildly antalgic reciprocal tandem gait 
without the use of assistive devices or braces.  He was able 
to walk on his heels and toes without assistance.  He was 
also able to perform heel to toe gait without obvious 
problems with coordination or balance.  

In a February 2006 VA treatment record, the examiner noted 
that heel gait was possible with a lot of difficulty.  The 
range of motion findings were as follows: 0 to 30 degrees of 
forward flexion, limited by pain; and 0 to 10 degrees of 
extension, limited by pain.  A neurological examination 
indicated that sensation was normally present; motor strength 
was normal; and a facet loading test was positive 
bilaterally.  The assessment was chronic lower back pain and 
post laminectomy pain with radiculopathy.

(iii).  Tension Headaches.  In a December 2002 pre-discharge 
VA medical examination report, the Veteran reportedly stated 
that he had nuchal and occipital headaches following a 
falling injury.  The headaches became more consistent after 
August 2001.  The average duration was no more than three-
quarters of an hour, averaging about 20 to 30 minutes.  He 
reported a pounding, pulsing pain in the occipital region, 
with pain of about a 7 to 8 on a scale of 10.  He had some 
slight nausea, but no vomiting.  He did not recall 
photosensitivity, but was sensitive to sounds.  He stated 
that he experienced tearing during the headaches due to the 
intensity.  The examiner diagnosed tension headaches. 

In a September 2004 VA medical examination record, the 
Veteran again stated that he had headaches that were 
occipital in location.  He would experience sharp, stabbing 
pain that would not move, mostly in the evening, lasting 
between 15 to 20 minutes.  He did not experience nausea or 
photophobia.  He said he would take a pain killer and then 
lie down.  He stated that he had one to two per month.  The 
assessment was one to two headaches per month that would put 
the Veteran to bed, but not for very long.  
At the January 2006 DRO hearing, the Veteran testified that 
he believed that the migraine headaches resulted from the 
sciatic nerve sending pain up the back of his head.  When 
asked if he had been diagnosed with migraines, the Veteran 
responded that he had been so diagnosed, and that he 
experienced ringing in the ears and hours of pain.  He stated 
that his physicians had him on pain medicines as well as 
sleeping aids for the disorders.  He stated that the 
headaches interfered with his sleeping.  

In a February 2006 VA medical examination report, the Veteran 
reportedly stated that he would have an aura of ringing in 
his ears that would lead to a headache.  This would be felt 
as a tightening in his head.  The pain would be an 8 to 9 on 
a scale of 10, associated with blurred vision, watery eyes, 
burning of skin, and slurring of speech.  He reported both 
photophobia and phonophobia.  He indicated that the pain 
would usually last three to four hours to maybe a day during 
which time he would be totally incapacitated.  He reported 
that he lost consciousness once due to the anxiety brought on 
by the headaches, but denied any history of seizures.  He was 
not aware of any precipitating factors.  Noise, light, and 
any type of movement could aggravate the pain.  The Veteran 
reported that the attacks would occur two to three times per 
week.  They had become more frequent and intense than 
previously noted.  The Veteran stated that he had been hit in 
the head with a bullet that did not penetrate his skull in 
1993.  When such attacks occurred, the Veteran stated that he 
would take Tylenol 3, Oxycontin, or whatever pain medications 
he had available in the house.  The examiner diagnosed the 
Veteran with migraine headaches with flare-ups and 
limitations as mentioned in history.

VA treatment records from August 2004 to September 2006 do 
not contain any notation regarding treatment for migraine 
headaches.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Regarding the claims for higher ratings on appeal, the Board 
notes that the veteran has challenged the initial disability 
rating by seeking appellate review.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note (2) provides that 
hypertension that is due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be rated as part of the condition causing it rather 
than by a separate rating.  Note (3) to Diagnostic Code 7101 
provides that hypertension is to be rated separately from 
hypertensive heart disease and other types of heart 
disorders.  38 C.F.R. § 4.104.  

Regarding the Veteran's low back disorder, subsequent to the 
Veteran filing his claim, the criteria for evaluating back 
disorders were substantially revised.  With respect to the 
changes in the criteria for the rating of the spine, the 
Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before the VA or 
a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute 
or regulation clearly specifies otherwise.  The General 
Counsel held that the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  The General Counsel indicated 
that pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before the VA, the VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, the VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, the VA ordinarily should not apply the new provision 
to the claim.  If applying the new provision would not 
produce retroactive effects, the VA ordinarily must apply the 
new provision.  VAOPGCPREC 7-2003 (Nov. 19, 2003).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, the VA must evaluate the 
Veteran's service-connected lumbar spine disability under 
both the former and the current scheduler criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

As noted previously, since the filing of the Veteran's claim, 
the criteria for evaluating spine disorders have been 
substantially revised, effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  All Diagnostic 
Codes discussed were or are located in 38 C.F.R. § 4.71a.

As in effect prior to September 26, 2003, DC 5292 provided 
that slight limitation of motion of the lumbar spine was 
assigned a 10 percent rating, moderate limitation of motion 
was evaluated as 20 percent disabling, and the maximum 
scheduler rating of 40 percent was assignable for severe 
limitation of motion.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

There is X-ray evidence of definite disc disease of the 
lumbar spine and it is clear in reviewing the RO's finding 
that this is part of the Veteran's service-connected back 
disability.  Thus, the criteria for rating disc disease or 
intervertebral disc syndrome are applicable.  Under an 
amendment to the Rating Schedule effective September 23, 
2002, the rating formula for evaluating intervertebral disc 
syndrome was changed.  Under Diagnostic Code 5293, as 
amended, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopaedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four, but less than six weeks per year.  Finally, a maximum 
60 percent rating is available when the condition is 
manifested by incapacitating episodes having a total duration 
of at least six weeks, but less than twelve weeks per year.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

Under Diagnostic Code 5295, as in effect prior to September 
26, 2003, but also potentially applicable from that date, a 
20 percent rating is warranted for lumbosacral strain where 
there was muscle spasm on extreme forward bending, or a 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The maximum rating under 
this code is 40 percent.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopaedic and 
neurologic manifestations" means orthopaedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2008).

A precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

As noted above, effective September 26, 2003, the VA again 
revised the criteria for rating spinal disorders.  Under DC 
5242, a spinal disorder, with or without regard to symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, is assigned a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher evaluation of 30 percent pertains 
exclusively to the cervical spine, which is not herein at 
issue.  For assignment of a 40 percent evaluation, there is 
required to be a showing of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  The 
50 percent rating requires a showing of unfavorable ankylosis 
of the entire thoracolumbar spine and the 100 percent 
evaluation necessitates unfavorable ankylosis of the entire 
spine.  The foregoing criteria are known as the general 
rating formula for the evaluation of spinal diseases and 
injuries.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.    

Under Diagnostic Code 8100, the criteria for rating 
migraines, a noncompensable rating is provided for less 
frequent migraine attacks.  A 10 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is appropriate in cases of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

c.  Analysis.  

(i).  Hypertension prior to September 24, 2004.  Having 
reviewed the claims file, the Board finds that the Veteran is 
not entitled to a compensable rating for hypertension at any 
time prior to September 24, 2004.  At no time prior to that 
date does the objective medical evidence include a systolic 
pressure reading of 160 or greater.  In order to meet the 
criteria for a minimum compensable rating using diastolic 
pressure, the record must include current readings of 100 or 
more, or reflect a history of diastolic readings 
predominantly over 100 if the Veteran is taking medication 
for the disorder.   It is apparent that the Veteran has taken 
anti-hypertensive medication continuously since service.  
However, although some records prior to September 24, 2004 
contain diastolic readings over 100, these readings are 
scarce compared with the readings under 100.  For example, 
the December 2000 service treatment record, indicating the 
results of a five-day blood pressure check, contains only one 
diastolic reading over 100 in a series of eight readings.  
Additionally, the April and June 2001 service treatment 
records, including the results of similar blood pressure 
checks, each contain only two diastolic readings over 100 in 
a series of ten readings.  In a December 2002 pre-discharge 
examination, none of the Veteran's diastolic readings were 
over 100.  Considering the number of readings included in the 
claims file and the few occurrences of diastolic or systolic 
pressure readings required for a compensable rating, the 
Board finds that a compensable (10 percent) scheduler rating 
for hypertension is not warranted prior to September 24, 
2004.  38 C.F.R. § 4.104, Diagnostic Code 7101.    

As the preponderance of the evidence is against the claim for 
a compensable rating for hypertension prior to September 24, 
2004, the benefit of the doubt rule is not applicable and 
this aspect of the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

(ii).  Hypertension as of and after September 24, 2004.  
Having reviewed the claims file, the Board finds that the 
Veteran is entitled to a 10 percent rating, but no greater 
than 10 percent, for hypertension, as of and following 
September 24, 2004.  At the September 2004 VA examination, 
the Veteran was noted to be taking medication to control his 
hypertension.  The blood pressure readings noted at that time 
were 160/110, 164/108, and 162/94.  The examiner also noted 
that the computer records indicated blood pressure readings 
from August 2004 of 179/114 and 130/90.  The Board notes that 
the readings noted in August and September 2004, indicating 
systolic blood pressure readings predominately over 160 and 
diastolic readings predominately over 100, meet the criteria 
for a 10 percent rating.  Thus, a staged 10 percent rating 
for hypertension is warranted from September 24, 2004.  38 
C.F.R. § 4.104, Diagnostic Code 7101.   

The Board finds that the Veteran is not entitled to the next 
highest rating of 20 percent for hypertension.  In order to 
meet the criteria for such a rating, the record must include 
readings of diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or greater.  (Emphasis 
added).  The Board notes that the Veteran has not had any 
recorded readings of systolic blood pressure over 200.  Of 
the five readings mentioned in the September 2004 VA 
examination, only two included diastolic readings greater 
than 110.  Moreover, VA medical records dated from February 
2005 through October 2006 do not contain any diastolic blood 
pressure readings greater than 110.  Considering the number 
of readings taken since September 24, 2004 and the relatively 
few occurrences of a diastolic pressure reading required for 
a 20 percent rating, the Board finds that the record does not 
demonstrate diastolic pressure of predominantly 110 or more.  
Accordingly, a 20 percent scheduler rating for hypertension 
is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected hypertension, by itself, 
has, at any time, necessitated frequent hospitalizations or 
has, by itself, caused a marked interference with his 
employment.  In the absence of such factors, the criteria for 
submission for consideration for the assignment of an 
extraschedular rating for his hypertension pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

(iii).  Low back disorder.  The Board finds that the 
Veteran's low back disorder warrants a higher initial rating 
of 40 percent.  Upon the September 2004 VA medical 
examination, the first given post-service, the Veteran had 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees.  The Board notes that, at a February 2006 VA 
medical examination, the Veteran demonstrated forward flexion 
to 62 degrees.  However, in a subsequent February 2006 VA 
treatment record, it was noted that he could only bend 
forward to 30 degrees.  Such findings more nearly approximate 
severe limitation of motion of the lumbar spine, which meets 
the criteria for a 40 percent rating under DC 5292, in effect 
prior to September 26, 2003, but, as noted above, applicable 
here to the entire period of time at issue.  See also 
38 C.F.R. § 4.7.  A 40 percent rating is the maximum 
evaluation allowed for limitation of motion under Diagnostic 
Code 5292 or for lumbosacral strain under Diagnostic Code 
5295 or for limitation of motion under the current criteria 
for rating limitation of motion found in the General Rating 
Formula for Diseases and Injuries of the Spine.  

There is no question that pain is a major component of the 
Veteran's lumbar spine disability.  However, as the current 
40 percent rating is the maximum evaluation allowed under the 
former and current criteria for rating limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable.  See VAOPGCPREC 36- 97 (Dec. 12, 1997); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
There is no medical evidence of favorable or unfavorable 
ankylosis of the thoracolumbar spine.  Thus, a 50 percent 
rating is not warranted under the former (Diagnostic Code 
5292) or current criteria.

Turning next to the question of disc disease, in evaluating 
the criteria in effect prior to September 22, 2002, the Board 
finds that the preponderance of the evidence is against a 
finding of pronounced or more than severe interevertebral 
disc syndrome.  While there is clinical evidence of muscle 
spasms in the low back region and diminished and, at one 
point, even an absent ankle jerk, the clinical picture that 
is apparent from the examination and treatment records is not 
consistent with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  In fact, there is indication 
that the Veteran's radiating pain and numbness do not fit a 
root or dermatomal distribution.  See, e.g., Report of the 
September 2004 VA Examination.  There is no evidence of more 
than minimal loss of motor function.  The February 2006 VA 
examination showed normal sensation and motor function.  

As to the current rating criteria, there is no medical 
evidence of any incapacitating episodes of intervertebral 
disc syndrome necessitating bedrest prescribed by a 
physician.  As noted above, separate ratings for orthopedic 
and neurological manifestations of the Veteran's back 
disability are possible from September 26, 2003 and a 
separate 10 percent rating is in effect for radiculopathy of 
the left lower extremity (see below).  In the September 2004 
VA neurological report, the Veteran indicated that, when he 
had severe muscle spasms, he would sometimes have accidents 
involving his bowel and bladder.  However, the Board notes 
that the objective medical evidence in the record does not 
contain any competent opinion linking claimed bowel 
incontinence to disc disease or intervertebral disc syndrome.  
The objective medical evidence does not show any other 
neurological defect due to the Veteran's service-connected 
back disability, including but not limited to bowel and 
bladder impairment, which would warrant a separate 
compensable rating.  38 C.F.R. § 4.71, Note 1 after 
Diagnostic Code 5243. 

Thus, an increased rating to 40 percent is warranted for the 
Veteran's back disability.  As to whether an even higher 
rating is warranted, the Board considered the benefit-of-the-
doubt rule, but since the preponderance of the evidence is 
against this aspect of the appeal, this doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, supra. 

Extraschedular Rating.  With respect to the question of 
whether a referral for consideration of an extraschedular 
rating is warranted under the provisions of 38 C.F.R. § 
3.321(a).  As noted above, the Veteran states that he is 
unemployed due to his back disorder.  However, the evidence 
of record does not contain any evidence corroborating his 
account, such as letters from employers, time records showing 
time lost from work, etc.  The record also did not reflect 
frequent hospitalizations for his back disorder.  The 40 
percent rating contemplates severe limitation of motion and 
significant industrial impairment.  The Board finds that the 
manifestations and effects of the Veteran's back disorder do 
not necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating.

(iv).  Radiculopathy.  The Board finds that the preponderance 
of the medical evidence is against a rating in excess of 10 
percent for the neurological impairment of the left lower 
extremity, as the Veteran appears to experience only slightly 
diminished sensation in the left lower extremity.  There is 
no indication of atrophy of any of the left lower extremity 
muscles.  Motor function has been essentially normal, with a 
mildly antalgic gait.  As noted above, there is indication 
that the Veteran's radiating pain and numbness does not fit a 
root or dermatomal distribution.  See, e.g., Report of the 
September 2004 VA Examination.  The February 2006 VA 
examination showed normal sensation and motor function.  In 
light of the above, the evidence of record does not support a 
20 percent evaluation for moderate symptoms under Diagnostic 
Code 8520.  As the preponderance of the evidence is against a 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity, the benefit-of-the-doubt rule is not 
applicable and this claim must be denied.  38 U.S.C.A. 
§ 5107(b).  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected radiculopathy, by itself, 
has necessitated frequent hospitalizations or has, by itself, 
caused a marked interference with employment.  In the absence 
of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for radiculopathy pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

(v).  Migraine Headaches.  The Board finds that the 
preponderance of the medical evidence is against a 
compensable rating for migraine headaches.  In the February 
2006 VA medical examination, the Veteran indicated that he 
had frequent, sometimes prolonged headaches two or three 
times per week.  He essentially claimed that such attacks 
were incapacitating, involving both photophobia and 
phonophobia.  The medical evidence shows tension headaches 
and, at one point, migraine headaches with flare-ups and 
limitations as mentioned in history.  However, a 10 percent 
evaluation is warranted for headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  (Emphasis added).  Although the Veteran 
indicated that he experienced incapacitating migraines once 
or twice a week, the objective medical evidence of record, 
specifically the VA treatment records included in the file, 
do not contain any notations regarding treatment for such 
headaches.  No clinician has described the Veteran's 
headaches as prostrating or incapacitating in nature.  
Although the Veteran indicates that he takes medication for 
his headaches, no treatment record notes a prescription for 
an analgesic to relieve the pain of migraines.  The Board 
finds that the objective medical evidence of record does not 
support the Veteran's contention of frequent migraine 
headaches or headaches that are prostrating in nature.  The 
Veteran may file a claim for an increased rating at any time 
and is encouraged to do so with evidence of prostrating 
headaches but based upon the current record, the Board finds 
that the preponderance of the medical evidence is against the 
Veteran's claim for an initial or staged compensable rating.  
Because the preponderance of the evidence is against a 
compensable rating for migraine headaches, the benefit-of-
the-doubt rule does not apply to this claim.  38 U.S.C.A. 
§ 5107(b).  

Extraschedular Rating.  The Board also finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
Veteran that his service-connected migraine headache 
disorder, by itself, has necessitated frequent 
hospitalizations or has, by itself, caused a marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for consideration for 
the assignment of an extraschedular rating for his migraine 
headaches pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial or staged compensable rating for 
hypertension, prior to September 24, 2004, is denied.

Entitlement to a staged rating of 10 percent for 
hypertension, as of and from September 24, 2004, but no more 
than 10 percent, is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

Entitlement to an initial rating of 40 percent for a low back 
disorder, with degenerative disc disease, L5-S1, status post 
spinal fusion, but no more than 40 percent, is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

Entitlement to an initial or staged rating in excess of 10 
percent for left lower extremity radiculopathy is denied.

Entitlement to an initial or staged compensable rating for 
migraine headaches is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to a compensable initial or staged rating for hemorrhoids.  
The evidence is briefly summarized below.

Service treatment records indicate that the Veteran was 
treated for hemorrhoids during service. 

In a December 2002 VA pre-discharge examination record, the 
Veteran reportedly stated that he had internal hemorrhoids.  
The hemorrhoids would be present when he forced his stool.  
He also gave a history of rectal bleeding once per month.  
The examiner's diagnosis was internal hemorrhoids.  

Upon an October 2004 VA medical examination, the Veteran 
indicated that he still had problems with externalization of 
his internal hemorrhoids with bowel movements and occasional 
bleeding.  He stated that he treated this disorder 
symptomatically by internalizing the hemorrhoids post-bowel 
movement.  He denied any difficulties with rectal sphincter 
control or fecal incontinence.  Upon examination, the 
examiner noted that the Veteran had internal hemorrhoids 
without gross bleeding and with normal sphincter tone.  

In a November 2005 VA treatment record, the examiner reported 
that the Veteran underwent a stapled hemorrhoidopexy.  In 
explaining the medical necessity for the procedure, the 
examiner stated that the Veteran had experienced a several 
month history of anorectal bleeding and tissue prolapsing 
from his anus.  On examination, the examiner noted 
circumferential hemorrhoidal disease (Grade III internal 
hemorrhoids as well as external hemorrhoids).  

In a February 2006 VA medical examination report, the Veteran 
indicated that he had three to four bowel movements every day 
of firm, but soft stool.  He reported noticing bright blood 
with each bowel movement.  He reported having weak sphincter 
control, noticing fecal linkage since surgery.  He also 
indicated feeling a recurrence of hemorrhoidal swelling, 
especially with flatus and bowel movements.  Because he was 
scheduled for another surgery, the Veteran would not allow 
the examiner to conduct an internal examination on the advice 
of his surgeon.

In a March 2006 VA treatment record, the examiner indicated 
that the Veteran underwent an open hemorrhoidectomy of a left 
lateral hemorrhoid and a rubber band litigation of a right 
anterior hemorrhoid.  The preoperative and postoperative 
diagnoses were recurrent hemorrhoids.  

The Board notes that the record does not contain any medical 
evidence regarding the current or post-operative status of 
the Veteran's hemorrhoids.  The February 2006 VA examiner was 
unable to examine the Veteran's internal hemorrhoids on the 
advice of the Veteran's surgeon.  Moreover, considering the 
recurrent nature of the Veteran's disorder, the Board is 
unsure if the disorder has worsened.  In accordance with the 
VA's duty to assist in obtaining evidence necessary to 
substantiate the Veteran's claim, the Board finds that all 
pertinent medical records from a VA or non-VA facility, to 
include records from any of the physicians noted above and 
any records regarding treatment for hemorrhoids after March 
2006, should be obtained and associated with the claims file.  
38 U.S.C.A. § 5103A(c)(2).  The Board also finds that there 
is a duty to provide another medical examination that is 
based upon a review of all of the relevant evidence in the 
claims file.  In the report, the examiner should refer to all 
relevant medical evidence of record, including any evidence 
associated with the file pursuant to this remand.  38 C.F.R. 
§§ 3.326, 3.327.

The Board also finds that there is some indication of loss of 
anal sphincter control possibly resulting from the November 
2005 hemorrhoid surgery.  Thus, there is potential for a 
separate compensable rating.  See, e.g., 38 C.F.R. § 4.114, 
Diagnostic Code 7334; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  As such, as part of the VA medical examination to 
evaluate the Veteran's hemorrhoids, the examiner must address 
this question.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
provided health care for his hemorrhoids 
since March 2006.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran.  
Regardless of any response by the Veteran, 
the AMC/RO should acquire all of the 
Veteran's treatment records from the VA 
medical facility in Jackson, Mississippi.  
All such records procured as a result of 
this remand shall then be associated with 
the claims file.

2.  After all records have been acquired, 
the AMC/RO should then schedule the 
Veteran for a VA medical examination, to 
determine the status of his service-
connected hemorrhoids.  The claims folder, 
including a copy of this remand, should be 
made available to the examiner for review.  
In their report, the examiner should note 
whether the Veteran's hemorrhoids are mild 
or moderate; large or thrombic, 
irreducible with excessive redundant 
tissue, evidencing frequent recurrences; 
or exhibit persistent bleeding with 
secondary anemia; or are manifested by 
fissures.  The examiner should also 
comment as to whether the Veteran has any 
loss of anal sphincter control secondary 
to his hemorrhoids or surgery for same 
and, if so, the degree of such impairment 
(i.e., mild, moderate, or severe). 

3.  The AMC/RO should then re-adjudicate 
the claim for entitlement to an initial or 
staged compensable rating for hemorrhoids, 
to include whether a separate compensable 
rating is warranted for loss of anal 
sphincter control.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


